IN THE COURT OF APPEALS OF IOWA

                                    No. 15-1485
                                Filed May 11, 2016


JOHN EDWARD KEIM,
     Plaintiff-Appellant,

vs.

JAMIE REYNOLDS,
     Defendant-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Crawford County, Patrick H. Tott,

Judge.



       John Keim appeals from the court’s decree of paternity, custody, and

visitation, challenging the district court’s denial of his request for a change of his

child’s surname. AFFIRMED AS MODIFIED.




       Maura Sailer of Reimer, Lohman, Reitz, Sailer & Ullrich, Denison, for

appellant.

       Jamie Reynolds, Carroll, appellee pro se.




       Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                            2


DANILSON, Chief Judge.

       John Keim appeals from the court’s decree of paternity, custody, and

visitation, challenging the district court’s denial of his request for a change of his

child’s surname. We review equity matters de novo. Iowa R. App. P. 6.907.

       “[W]hen the court first entertains an action between the parents to

determine their legal rights and relationships with each other and the child, the

court may also consider the legitimacy of the child’s original naming as part of its

determination of the child’s legal status and custody.” Montgomery v. Wells, 708

N.W.2d 704, 706 (Iowa Ct. App. 2005).

       John Keim and Jamie Reynolds have one child together (V.), born in

December 2008. Reynolds and Keim were never married but lived together for

several years. In July 2014, Keim filed a petition to establish paternity, custody,

visitation, and tax dependency exemption. The child’s birth certificate states the

child’s surname is Reynolds and does not list a father.1 In the petition, Keim

asserted the child had lived with him and Reynolds since birth. He alleged it

would be in the child’s best interests if legal custody and physical care were

placed with him and “if his name was legally changed” to Keim’s surname.

Reynolds objected to the name change. However, on July 7, 2015, Keim and

Reynolds stipulated, “Paternity of the child is not disputed but the court needs to

legally establish paternity so that John can be added to VSR’s birth certificate.”

The stipulation also provides: “The parties agree on the child’s last name. The

parties agree the child’s last name be changed to Keim.”

1
 The birth certificate was issued in April 2009. Reynolds sought no prenatal care and
gave birth to the child at home alone. She took the child to a clinic a few days post birth
because she knew the child would need a birth certificate.
                                             3


       A hearing was held on July 9, 2015. Keim was represented by counsel.

Reynolds appeared pro se. Keim testified he had two older sons, ages twenty-

six and twenty-eight who had the surname Keim. Keim testified Reynolds had

moved into his home with her children ten years earlier. He stated just he and

the child remained in the home because Reynolds and her children had moved

out in May. Keim stated that V. asked why he did not have the same last name

as his father. Nor does the child have the same surname as his mother’s other

children.

       Following a hearing, the district court placed the child in Keim’s physical

care. The court also ruled,

              [Keim] has requested that the last name of the child be
       changed to his. The child is nearly seven years old. The court
       believes changing the child’s last name at this time would only add
       to the confusion he is already suffering from. Accordingly, the court
       does not believe it is in the child's best interests to change his last
       name at this time.

       Keim appeals.2 We have reviewed the relevant factors enumerated in

Montgomery, 708 N.W.2d at 708-09,3 and upon our de novo review, particularly

in light of the parties’ stipulation as to paternity and the child’s surname, we

conclude it is in the child’s best interest to carry the surname “Keim.”                We

therefore remand for entry of a corrected decree.

       AFFIRMED AS MODIFIED.


2
  Reynolds has not filed a brief with this court. That failure does not entitle the appellant
to reversal as a matter of right. See Jefferson Cty. v. Barton–Douglas Contractors, Inc.,
282 N.W.2d 155, 157 (Iowa 1979). However, we confine our consideration to issues
raised in the appellant’s brief. See id.
3
  Those factors we find weigh in favor of the surname Keim include convenience for the
child to have the same name as the custodial parent, identification of the child as part of
a family unit, and avoiding inconvenience or confusion for the custodial parent or the
child.